DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed November 17, 2020. Claims 1-6, 8-19, 22 and 23 are pending. Claims 1, 8 and 14 are amended, claims 15, 17 and 19 are withdrawn, claims 7, 20 and 21 are cancelled, and claims 22 and 23 are newly added.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends from claim 21 which has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 11-13, 16, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brownell et al. (US 6,410,982, herein Brownell).
In regards to claim 1, Brownell discloses

an upper member (260) including an upper wall (top portion) and a peripheral wall (side walls) extending downwardly from the upper wall;
a lower member (203 with side walls 204 and 205); and
a thermal phase diffuser (200) including a plate portion (201, 202) disposed between the upper member and the lower member within a hermetically sealed volume (Fig.2) and surrounded by the peripheral wall of the upper member, and a shaft portion (216) extending downwardly through the lower member (through the side walls 204 and 205 via wicks 209),
wherein the thermal phase diffuser diffuses heat by way of a phase change of a working fluid (col.2 lines 48-50, two-phase fluid) within the hermetically sealed volume.
In regards to claim 2, Brownell discloses a filling material (210) disposed within a gap between the thermal phase diffuser and the lower member (Fig.2).
In regards to claim 5, Brownell discloses a bonding layer disposed between the upper member and the thermal phase diffuser (col.3 line 67 and col.4 lines 1-2, an O-ring seal).
In regards to claim 9, Brownell discloses that the upper member and the lower member are made of different materials (Fig.2, the lower member includes other components such as a thermal interface material 220 and an integrated circuit device 221 that are made of materials different from the upper member 260).
In regards to claim 11, Brownell discloses that the thermal phase diffuser further includes a wick structure (209), the wick structure defining a vapor guiding channel.
In regards to claim 12, Brownell discloses that vapor of the working fluid flows in the vapor guiding channel and liquid of the working fluid flows along the wick structure and outside the vapor guiding channel (col.3 lines 1-5).
In regards to claim 13, Brownell discloses that the vapor of the working fluid flows in a direction perpendicular to the upper member (Fig.2).
In regards to claim 16, Brownell discloses that the working fluid is selected from a group consisting of liquid helium, mercury, sodium, sulphur, halides, indium, Cesium, NaK, potassium, lithium, sliver, ammonia, alcohol, methanol, ethanol, acetone, methyl alcohol, water, Naphthalene, or other molten materials (col.2 lines 48-50, water is disclosed).
In regards to claim 22, Brownell discloses that the plate portion of the thermal phase diffuser has an upper surface (201) abutting the upper wall of the upper member and a peripheral surface (202) abutting the peripheral wall of the upper member (Fig.2).
In regards to claim 23, Brownell discloses that the plate portion of the thermal phase diffuser includes a lower surface bonded to the lower member (at 210).

Claims 1, 8, 10, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurara et al. (US 2005/0040155, herein Kurara).
In regards to claim 1, Kurara discloses
An assembly (Figs.1-7) comprising:
an upper member (14) including an upper wall (11a) and a peripheral wall (11c) extending downwardly from the upper wall;
a lower member (11b); and

wherein the thermal phase diffuser diffuses heat by way of a phase change of a working fluid (paragraph 21, coolant) within the hermetically sealed volume.
In regards to claim 8, Kurara discloses that the lower member is bonded to the peripheral wall of the upper member (Fig.2B).
In regards to claim 10, Kurara discloses that the thermal phase diffuser includes a tubular shell having a T-shape cross section (Fig.5).
In regards to claim 14, Kurara discloses that the shaft portion extends from a lower surface (82a) of the plate portion and is perpendicular to the plate portion (Fig.5).
In regards to claim 18, Kurara discloses that the upper member is bonded to the lower member (Fig.2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Kadijk et al. (10,578,293, herein Kadijk).
In regards to claims 3 and 4, Brownell does not disclose that the filling material includes a high temperature compressible material, or that the filling material is selected from a group consisting of Grafoil, aluminum nitride (AIN) powder, ceramic paste, and flexible graphite/graphene.
	Kadijk teaches a filling material that includes a high temperature compressible material, specifically aluminum nitride and graphite filler materials.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brownell’s filling material to include a high temperature compressible material or specifically a material consisting of aluminum nitride or graphite filler materials as taught by Kadijk in order to provide a bond between the thermal phase diffuser and the lower member while allowing for thermal expansion.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Kohara et al. (US 8,316,927, herein Kohara).
In regards to claim 6, Brownell does not specifically disclose that the bonding layer includes a titanium-nickel braze alloy.
	In related art, Kohara teaches a heat pipe (Fig.9) brazed via a titanium-containing nickel brazing filler metal (col.10 lines 35-40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brownell’s bonding layer to include a titanium-nickel .

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763                             

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763